GIBSON, C. J.
The appeals in these two consolidated cases are related to the case of Haupt v. Charlie’s Kosher Market et al., L. A. No. 16957, this day decided, ante, p. 843 [112 Pac. (2d) 627]. In the decision in that case the judgment appealed from was affirmed in favor of plaintiff therein.
These two appeals taken by plaintiff in said ease L. A. No. 16957 are from separate but similar orders made by the trial court therein after rendition of judgment, by which the trial court recalled execution of the judgment, directed a deposit in court of the amount of the lien claimed by plaintiff, and ordered a stay of execution pending the appeal from the judgment.
Our affirmance of the judgment in L. A. No. 16957 obviates any question as to plaintiff’s right to take appropriate steps to realize on the judgment, and necessarily renders the present appeals moot.
The appeals from the orders are, and each is, dismissed.
Shenk, J., Curtis, J., Edmonds, J., Carter, J., and Traynor, J., concurred.